Citation Nr: 1446302	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to October 1, 2013, and a rating in excess of 50 percent from October 1, 2013, for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1996 to October 1996 and from December 1996 to April 1997, with a prior period of inactive duty service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Augusta, Maine Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for sinusitis and assigned a noncompensable rating.  An April 2011 rating decision increased the rating to 10 percent, effective January 26, 2009 (date of Veteran's claim).  A May 2014 rating decision increased the rating to 30 percent, effective January 26, 2009, and a June 2014 rating decision increased the rating to 50 percent, effective October 1, 2013.  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal.  Therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Throughout, the Veteran's symptoms were manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

Throughout, a 50 percent (but no higher) rating is warranted for the Veteran's sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (Code) 6513 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter since any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's service-connected chronic sinusitis is currently rated as 30 percent disabling prior to October 1, 2013, and as 50 percent disabling from that date.  The Veteran asserts that she has undergone several surgeries for her sinus disability and suffers near constant symptoms including headaches, sinus tenderness, and purulent discharge.  Because of this, she asserts she is entitled to an increased rating for chronic sinusitis.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has already staged the ratings for the Veteran's sinusitis; the following analysis is therefore undertaken with consideration of the possibility of further staged ratings.

Sinusitis is rated under 38 C.F.R. § 4.97, Code 6510-6514, with Code 6513 applicable to chronic maxillary sinusitis.  All types of sinusitis are rated under the general rating formula for sinusitis.  38 C.F.R. § 4.97.

Under the general rating formula, a 30 percent rating is warranted where the Veteran suffers three or more incapacitating episodes of sinusitis per year, requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge or crusting.  Id., Code 6514.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.   

According to the Veteran's STRs, a septoplasty was performed in April 1997.  In May 2008, an open reduction of nasal septal fracture was performed.  The surgeon noted that, because of the Veteran's previous surgery, it would be inappropriate to remove additional cartilage.  A diagnosis of airway obstruction with chronic sinusitis secondary to nasal septal fracture and turbinate hypertrophy was given.

On July 2009 VA examination, the examiner noted a history of sinusitis with near constant non-incapacitating episodes including the following symptoms: headache, fever, purulent drainage, and sinus pain and tenderness.  The Veteran complained of postnasal drip, gagging and coughing, as well as constant face pressure.  She also complained of constant breathing difficulty and hoarseness.  The examiner noted that the Veteran gets sinusitis about six to seven times per year and requires two antibiotics.  She reported that if her sinuses are flared up, which occurs "most of the time," she does not do anything outside.  Her condition is affected by different climates, atmospheres, and altitudes.

On July 2012 VA examination, the examiner concluded that the Veteran has never had (and did not currently have) chronic sinusitis or even sinusitis.  Instead, rhinitis was diagnosed.  In a somewhat confusing fashion, the examiner later concluded that the Veteran's maxillary sinusitis is affected by his chronic sinusitis.  The examiner noted that the Veteran has had two non-incapacitating episodes of sinusitis over a 12-month period, characterized by headaches, pain and purulent discharge or crusting.  The Veteran reported three or more incapacitating episodes over a 12-month period.  A June 2012 computed tomography noted mild sinus disease in one sinus.

VA treatment records show that the Veteran underwent a third surgery for her service-connected sinusitis in August 2013.

On June 2014 VA examination, the examiner noted the Veteran underwent a fourth sinus surgery in 2014.  Despite that, she continues to suffer from near constant sinusitis accompanied by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting.  She reported nearly chronic pain and respiratory difficulties due to sinus problems, as well as sinus pressure headaches.  She also reported three or more incapacitating episodes of sinusitis requiring prolonged antibiotic treatment over the past 12 months; she denied any non-incapacitating episodes.  The examiner opined that the Veteran's sinusitis had become chronic since its initial diagnosis.

Weighing the probative value of the opinions supporting and against the Veteran's claim, the Board finds the July 2012 VA opinion to be inadequate for rating purposes and therefore lacking in probative value.  Despite private and VA treatment records showing a diagnosis of sinusitis or chronic sinusitis, the July 2012 VA examiner concluded that the Veteran has never been diagnosed with a sinus condition.  This examiner's findings also directly contradict those of the July 2009 and June 2014 VA examiners.  The July 2009 VA examiner concluded that the Veteran suffers from near constant non-incapacitating episodes of sinusitis accompanied by headache, fever, purulent drainage, and sinus pain and tenderness.  The June 2014 VA examiner opined that the Veteran suffers from near constant sinusitis accompanied by headaches, pain and tenderness of the sinus, purulent discharge or crusting, respiratory difficulties, and sinus pressure headaches.

In light of the foregoing, the Board finds that a 50 percent rating is warranted throughout.  The Veteran has had several surgeries to treat her sinusitis in 1997, 2008, 2013, and 2014.   Private and VA treatment records show that the Veteran continued to receive treatment for recurrent sinusitis following each surgery.  The Board finds that the frequency of the Veteran's chronic sinusitis more nearly approximates the "near constant sinusitis" criterion warranting a 50 percent rating.  
Accordingly, and resolving any remaining reasonable doubt in the Veteran's favor, as required, the Board concludes that the requirements for a 50 percent rating are warranted for the Veteran's service-connected sinusitis, which is the maximum schedular rating for sinusitis.

The Board has considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether his disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, a comparison between the level of severity and symptomatology of this disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria take into account the Veteran's respiratory symptoms, namely headaches, sinus pain and tenderness, and purulent discharge, along with the general level of severity and the constitutional impact of those symptoms, if any.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.

Additionally, the matter of entitlement to a total disability based on individual unemployability rating is not raised by the record as there is no indication that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a 50 percent rating for chronic sinusitis is granted throughout, subject to regulations applicable to the payment of monetary benefits.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


